DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation 0.5 to 3 times, and the claim also recites 0.5 to 1 times the volume which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate corrective action is required.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-59 are rejected under 35 U.S.C. 103 as being unpatentable over Tampereen Yilopisto; TTY-SAATIO (DE 202016007488 U1 – hereafter ‘488 with reference made to the enclosed machine translation) in view of Blanchard (WO 2016/161174 A1 – hereafter ‘174).
‘488 discloses a hypoxia chamber ([0003]) that includes the following limitations for claim 31: 
“A system for irradiating biological material”: ‘488 discloses a system for holding a biological material such as cells ([0018]) that is made from transparent materials ([0018]) which can facilitate optical observation of the cells.  
“a platform for holding the biological material”: ‘488 discloses a platform (platform 101; Fig. 1a; [0018]) that holds cells, i.e. a biological material.  
 “wherein the platform comprises one or more platform elements each comprising a chamber for containing the biological material,”: ‘488 discloses that the platform (platform 101) includes a plurality of platform elements (element 102; Fig. 1a; [0018]) where each includes a chamber ([0018]).  
“wherein the platform further comprises a frame structure mechanically supporting the platform elements and mechanically supporting a gas-supply system supplying gas to the platform elements without receiving the gas form an external source”: ‘488 discloses a frame (frame 103; Fig. 1a)  that includes a structure to support a gas supply system (gas system 111; Fig. 1a; [0018]) and does not receive gas from an external source.  
“the frame structure comprises gas channels for receiving the gas from the gas-supply system and for conducting the gas to the platform elements so as to determine gas composition in each of the chambers during irradiation of the biological material,”: ‘488 discloses that the frame includes gas channels (gas channels 104; Fig. 1a; [0018]) that conducts gas to the platform elements and allows for the system to determine the gas composition by an irradiation system.  
“wherein each of the platform elements comprise”: ‘488 discloses further elements of the platform element as discussed below. 
“a first reservoir for containing liquid-form culturing medium”: ‘488 discloses a first reservoir (reservoir 223; Fig. 2a-f; [0030]) that contains a liquid medium.  
“a first liquid duct for conducting the liquid-form culturing medium from the first reservoir to the chamber of the platform element under consideration”: ‘488 discloses a first liquid duct (Fig. 2a-f; [0030]) that connects the reservoir to the platform element. 
“a second liquid duct for conducting the liquid-form culturing medium out from the chamber of the platform element under consideration.”: ‘488 discloses a second fluid duct (second fluid channel; Fig.2a-f; [0030]) that connects the serves as a medium outlet.  
‘488 differs from the instant claim regarding a radiation source.  
‘174 discloses a cell culture incubator (Abstract) that for claim 31 includes an imager (imager 110; Fig. 4; page 33, lines 30-31; page 28 lines 12-18) and a light source within the cabinet which can be a UV light source.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the light source of ‘174 within ‘488 to provide illumination through the transparent container disclosed by ‘488.  The suggestion for doing so at the time would have been to illuminate regions within the cabinet (page 28 lines 12-13).   
‘488 discloses a hypoxia chamber ([0003]) that includes the following limitations for claim 55: 
“A method for irradiating biological material”: ‘488 discloses a system for holding a biological material such as cells ([0018]) that is made from transparent materials ([0018]) which can facilitate optical observation of the cells.  
“holding the biological material in one or more chambers of one or more platform elements of a system for irradiating the biological material”: ‘488 discloses a platform (platform 101; Fig. 1a; [0018]) that holds cells, i.e. a biological material.  
“maintain, in the one or more chambers containing the biological material, a gas composition different from that of ambient air”: ‘488 discloses maintaining the conditions within each chamber where the gas composition is different from the ambient air ([0021]; [0023]).  
“a platform for holding the biological material”: ‘488 discloses a platform (platform 101; Fig. 1a; [0018]) that holds cells, i.e. a biological material.  
“wherein the platform comprises”: ‘488 discloses that the platform includes the following features. 
“wherein the platform comprises one or more platform elements each comprising a chamber for containing the biological material,”: ‘488 discloses that the platform (platform 101) includes a plurality of platform elements (element 102; Fig. 1a; [0018]) where each includes a chamber ([0018]).  
“wherein the platform further comprises a frame structure for supporting a gas-supply system capable of supplying gas to the platform elements without receiving the gas form an external source”: ‘488 discloses a frame (frame 103; Fig. 1a)  that includes a structure to support a gas supply system (gas system 111; Fig. 1a; [0018]) and does not receive gas from an external source.  
“the frame structure comprises gas channels for receiving the gas from the gas-supply system and for conducting the gas to the platform elements so as to determine gas composition in each of the chambers during irradiation of the biological material,”: ‘488 discloses that the frame includes gas channels (gas channels 104; Fig. 1a; [0018]) that conducts gas to the platform elements and allows for the system to determine the gas composition by an irradiation system.  
“wherein each of the platform elements comprise”: ‘488 discloses further elements of the platform element as discussed below. 
“a first reservoir for containing liquid-form culturing medium”: ‘488 discloses a first reservoir (reservoir 223; Fig. 2a-f; [0030]) that contains a liquid medium.  
“a first liquid duct for conducting the liquid-form culturing medium from the first reservoir to the chamber of the platform element under consideration”: ‘488 discloses a first liquid duct (Fig. 2a-f; [0030]) that connects the reservoir to the platform element. 
“a second liquid duct for conducting the liquid-form culturing medium out from the chamber of the platform element under consideration.”: ‘488 discloses a second fluid duct (second fluid channel; Fig.2a-f; [0030]) that connects the serves as a medium outlet.  
For claim 55, ‘488 differs from the instant claim regarding the step of radiating the chambers with radiation.  
‘174 discloses a cell culture incubator (Abstract) that for claim 31 includes the step of using an imager (imager 110; Fig. 4; page 33, lines 30-31; page 28 lines 12-18) and using a light source within the cabinet which can be a UV light source.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using the light source of ‘174 within ‘488 to provide illumination through the transparent container disclosed by ‘488.  The suggestion for doing so at the time would have been to illuminate regions within the cabinet (page 28 lines 12-13.   
For claim 32, ‘488 discloses a gas permeable material (gas space 221; Fig. 2a,c,f,g; [0029]) that separates the gas space and the culture chamber (chamber 220).  
For claim 33, ‘488 discloses that the culture chamber (chamber 220) is  surrounded by the gas space (space 221) and the gas permeable material ([0029]; [0030]; Fig. 2a). 
For claim 34, ‘488 discloses a first inlet gas channel (channel 227; Fig. 2a; [0031]) connected to the gas chamber (chamber 221) and a second gas outlet channel (channel 228; Fig. 2A; [0031]) connected to the gas chamber. 
For claim 35, ‘488 discloses that the volume of the gas space is 0.5 to 3 times the volume of the culture chamber ([0032]).  
For claim 36, ‘488 discloses that the gas permeable material is made from polydimethylsiloxane ([0029]). 
For claim 37, ‘488 discloses that the gas permeable barrier is made of PDMS ([0032]) which is water-repellant and therefore impermeable to water.  
For claim 38, the gas channels of ‘488 are arranged to flow gas through the culture chamber (Fig. 2a). 
For claim 39, ‘488 discloses a backflow barrier to prevent ambient air from flowing into the culture elements ([0023]).  
For claim 40, ‘488 discloses that the platform is used for cell culture (cell culture element 102; [0029], i.e. the platform element) and is used to culture biological cells and contains the cell culture and liquid culture medium.  
For claim 41, ‘488 discloses that the platform is a well plate ([0020]; Fig. 1; well plate 105) that also includes a lid ([0020]; lid 106; Fig. 1).  Each of the wells contains the platform elements.  
For claim 42, ‘488 discloses a chamber/cavity for containing the gas system (Fig. 1; [0023]).  
For claim 43, ‘488 discloses that the platform can support more than one gas system (gas systems 111 & 112; Fig. 1b; [0023]; [0024]) and further discloses a gas selection valve system (valves 107; Fig. 1b; [0024]) for selecting which gas supply should be used. 
For claim 44, ‘488 discloses a second reservoir (reservoir 226) connected to the second liquid channel (Fig. 2a; [0030]).  
For claim 45, ‘488 discloses that the portions are stacked atop one another ([0033]). 
For claim 46, ‘488 discloses that the frame forms a bottom for each of the culture elements, i.e. platform elements ([0029]).  
For claim 47, ‘488 discloses that the frame is made of a transparent material ([0019]).  
For claim 48, ‘488 discloses that the transparent material is polystyrene ([0019]). 
For claim 49, ‘488 discloses a heating element (Fig. 1a, element 108; [0026]) for regulating the temperature within the culture element.  
For claim 50, ‘488 discloses a controllable/regulatable valve (valve 109; Fig. 1b; [0023]) for controlling/regulating the gas flow through the culture elements.  
For claim 51, ‘488 discloses a frame (frame 103; Fig. 1a)  that includes a structure to support a gas supply system (gas system 111; Fig. 1a; [0018]) and does not receive gas from an external source.  
For claim 52, ‘488 discloses that the gas supply is a replaceable container ([0025]).  
For claim 53, ‘488 discloses that the gas containers are refillable and include a refill valve that allows the container to be refilled from an external gas source ([0022]; [0025]). 
For claim 54, ‘488 discloses an external pipe (pipe 113; [0025]; Fig. 1b) for connecting the platforms to an external gas source.  
For claim 56, ‘488 discloses operating in a low concentration of oxygen ([0003]) in order to create hypoxic conditions, i.e. less oxygen than ambient air. 
For claim 57, ‘488 discloses controlling the temperature of the biological material through an electrically operated heating element ([0026]). 
For claim 58, ‘488 discloses where the frame is made of a transparent material [0019]) in order to inspect the material with a microscope ([0008]; [0020]; [0021]; [0027]). 
For claim 59, ‘488 discloses that the platform is a cell culture platform and that each platform contains a culture element/chamber for containing biological materials such as cells ([0018]-[0020]). This chamber also contains the liquid culturing medium and the cells that are to be cultured ([0018]-[0020]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goh et al. (US 2014/0127802 A1) discloses a system for regulating carbon dioxide levels in a small volume reactor.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799